DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esteghlal (US 2016/0315363).
Claim 1:	Esteghlal in Figure 2 disclose a temperature control device (20) for temperature control of a battery system (100) having at least one battery element (500111-500klmn), the temperature control device (20) having a temperature control line (150) for conducting a temperature control fluid (paragraph [0042]) in a flow direction, the temperature control line (150) having a flow section (1501), a return section (1701), a first temperature control branch and a second temperature control branch, the first temperature control branch comprising a first inflow opening (15011) fluid-communicating connected to the flow section (1501) and a first outflow opening (17011) fluid-communicating connected to the return section (1701), the second temperature control branch comprising a second inflow opening (150k1) fluid-communicating connected to the flow section (150), and a second outflow opening (170k1) which is fluid-communicating connected to the return section (170), the first temperature control branch and the second temperature control branch further being connected in fluid-mechanical parallel (via pipes and/or tubes) to one another and each having a temperature control section (710, 720, 730, 740) for temperature control a battery element (500111-500klmn) of the battery system (100), wherein the second inflow opening (150k1) of the second temperature control branch is arranged downstream of the first inflow opening (15011) of the first temperature control branch with respect to the flow direction on the flow section (150), and in that the second outflow opening (170k1) of the second temperature control branch is arranged downstream of the first outflow opening 17011) of the first temperature control branch 
Claim 2:	Esteghlal further discloses in paragraph [0039] “…The plurality of battery strings 30011 to 300kl is arranged in a plurality of partial batteries 2001 to 200k so that each partial battery comprises I battery strings.  Each partial battery can, for example, can, for example, I=80 battery strings which are connected in parallel and thus have a voltage of 640-1170 V and a capacity 4800-6000 Ah.  The plurality of partial batteries 2001 to 200k is arranged as a battery 100 so that the battery k comprises partial batteries.  The battery 100 can, for example, comprise k=2 to 4 partial batteries that are connected in parallel and thus have a voltage of 640-1170 V and a capacity of 9600-24000 Ah and comprise in total 22800-374400 battery cells.  The battery 100 comprises lines 1101 ,1102 for connecting the partial batteries 2001 to 200k; thus enabling the electrical energy to be available at connections 1201, 1202”.
This disclosure has been construed as anticipating that the temperature control line (15) has at least one third temperature control branch with a third inflow opening (150k1), which is fluid-communicating connected to the flow section (150), and a third outflow opening (170k1), which is fluid-communicating connected to the return section (1701), wherein the third inflow opening (150k1)  of the third temperature control branch is arranged downstream of the first inflow opening (15011) of the first temperature control branch and upstream of the second inflow opening (150k1) of the second temperature control branch with respect to the flow direction at the flow k1) of the third temperature control branch is arranged downstream of the first outflow opening (17011) of the first temperature control branch and upstream of the second outflow opening (170k1) of the second temperature control branch with respect to the flow direction on the return section (150). 
Claim 5:	Esteghlal further discloses that the temperature control line (150)  has at least one throttle device (16011 – 160k1)  for regulating at least a pressure or a volume flow of the flowing temperature control fluid, the at least one throttle device (16011 – 160k1) being arranged in at least the flow section (1501) or in a temperature control branch upstream of at least the temperature control section (710, 720, 730, 740)  or in a temperature control branch downstream of the temperature control section (710, 720, 730, 740) or in the return section (1701 or 170k1). See also paragraph [0044].
Claim 6:	Esteghlal further discloses that the flow section (1501) has at least two flow branches for fluid-communicating connection to the inflow openings (15011, 15012) of at least the temperature control branches or the return section (1701) has at least two return branches for fluid-communicating connection to the outflow openings (170k1, 170k1) of the temperature control branches.
Claim 7:	Esteghlal further discloses that the inflow openings (16011-160k1) of the temperature control branches are connected in fluid-communicating manner to at least a common branch opening (1501- 150k) of the flow section (150) or the 11-170k1) of the temperature control branches are connected in fluid-communicating manner to a common merge opening 1701-170k) of the flow section (150). 
Claim 8:	Esteghlal further discloses that the temperature control device (20) has a pumping device (900) for generating a flow of the temperature control fluid in the temperature control line (150) in the flow direction. 
Claim 9:	Esteghlal further discloses that the temperature control device (20) as a heat exchanger (800) for removing heat energy from the temperature control fluid, the heat exchanger (800) being arranged in the temperature control line (150) so as to communicate fluid in the flow direction after the return section (170). 
Claim 10:	Esteghlal in Figure 2 discloses a battery system (100) having at least one battery element (500111-500klmn) and a temperature control device (20), wherein the temperature control device (20) is configured for temperature control of a battery system (100) having at least one battery element (500111-500klmn), the temperature control device (20) having a temperature control line (150) for conducting a temperature control fluid (paragraph [0042]) in a flow direction, the temperature control line (150) having a flow section (1501), a return section (1701), a first temperature control branch and a second temperature control branch, the first temperature control branch comprising a first inflow opening (15011) fluid-communicating connected to the flow section (1501) and a first outflow opening (17011) fluid-communicating connected to the return section (1701), the second k1) fluid-communicating connected to the flow section (150), and a second outflow opening (170k1) which is fluid-communicating connected to the return section (170), the first temperature control branch and the second temperature control branch further being connected in fluid-mechanical parallel (via pipes and/or tubes) to one another and each having a temperature control section (710, 720, 730, 740) for temperature control a battery element (500111-500klmn) of the battery system (100), wherein the second inflow opening (150k1) of the second temperature control branch is arranged downstream of the first inflow opening (15011) of the first temperature control branch with respect to the flow direction on the flow section (150), and in that the second outflow opening (170k1) of the second temperature control branch is arranged downstream of the first outflow opening 17011) of the first temperature control branch with respect to the flow direction on the return section (150) (paragraphs [0038]-[0052]). See also entire document.
Claim 11:	Esteghlal further discloses that the battery system (100) has at least two battery elements (500111-500klmn), at least one temperature control branch of the temperature control device (20) being assigned to each of the at least two battery elements (500111-500klmn).
Claim 12:	Esteghlal further discloses that the temperature control branches assigned in each case to the battery elements (500111-500klmn) are connected in fluid 111-500klmn) are electrically connected in series (paragraph [0039]).
Claim 13:	Estela further discloses that the at least one battery element (500111-500klmn) is formed as at least one element selected from the group consisting of: a battery cell (500111-500klmn), a group of battery cells (e.g. a module), a battery level (i.e. a string of modules), a group of battery levels (i.e. multiple strings), and battery stacks (i.e. multiple modules in a string).

	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Esteghlal (US 2016/0315363) as applied to claim 1 above.

	Claim 3:	Esteghlal does not disclose that for two temperature control branches of the temperature control line, a flow distance of its inflow openings on the flow section and a return distance of its outflow openings on the return section is of equal length or at least substantially equal length. 
	However, Esteghlal disclose “The inventive devices and methods have the advantage that the temperature-control medium flow monitors the cooling system, and faults or defects in said cooling system, such as blockages, component defects or leakages can be detected and signaled.  As a result, the susceptibility to failure, reliability and disposability of energy stores or respectively battery systems can be improved.  In addition, flow sensors can be eliminated.  As a result, the design of the battery system can be simplified and the number of components of the battery system can be reduced.  Hence, the susceptibility to failure can be further lowered.  Furthermore, the costs, for example manufacturing costs, service costs or maintenance costs can be reduced and resources can be saved” (paragraph [0014]).
	Esteghlal also discloses “The invention further provides a vehicle, in particular a motor vehicle such as an electric vehicle, hybrid vehicle or electric motor bike (electric bike, E-bike), electric bicycle (pedal electric cycle, pedelec), a nautical vessel such as an electric boat or submarine (sub), an aircraft or a spacecraft, which comprises the device previously described and associated with the vehicle or the battery system previously described and associated with the vehicle”(paragraph [0021]).
	Thus, depending upon the particular motor vehicle and the simplicity of the battery design and the reduced number of components, the battery system may reduce space requirements needed to incorporate the battery system into the vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow and return distance of Esteghlal such that a flow distance of its inflow openings on the flow section and a return distance of its outflow openings on the return section is of equal length or at least substantially equal length. 
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery system comprising a temperature control device designed such that costs, for example manufacturing costs, service costs or maintenance costs would have been reduced, resources saved, minimized space required in the vehicle, and simplify flow of the temperature control fluid.
	Claim 4:	 Esteghlal discloses that the flow section (150) has a flow start and the return section (1701) has a return flow, the flow start with respect to the direction of flow prior to the first fluid-communicating connection of the flow section (150) to one of the temperature control branches (15011) and the return flow (170) is arranged with respect to the flow direction after the last fluid-communicating connection of the return flow section to one of the temperature control branches (170k1).
  	Esteghlal does not disclose that a flow path between the flow start and the return flow is the same length or at least substantially the same length for all temperature control branches.
	However, Esteghlal disclose “The inventive devices and methods have the advantage that the temperature-control medium flow monitors the cooling system, and faults or defects in said cooling system, such as blockages, component defects or leakages can be detected and signaled.  As a result, the susceptibility to failure, reliability and disposability of energy stores or respectively battery systems can be improved.  In addition, flow sensors can be eliminated.  As a result, the design of the battery system can be simplified and the number of components of the battery system can be reduced.  Hence, the susceptibility to failure can be further lowered.  Furthermore, the costs, for example manufacturing costs, service costs or maintenance costs can be reduced and resources can be saved” (paragraph [0014]).
	Esteghlal also discloses “The invention further provides a vehicle, in particular a motor vehicle such as an electric vehicle, hybrid vehicle or electric motor bike (electric bike, E-bike), electric bicycle (pedal electric cycle, pedelec), a nautical vessel such as an electric boat or submarine (sub), an aircraft or a spacecraft, which comprises the device previously described and associated with the vehicle or the battery system previously described and associated with the vehicle”(paragraph [0021]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow path such that the flow path between the flow start and the return flow is the same length or at least substantially the same length for all temperature control branches.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery system comprising a temperature control device designed such that costs, for example manufacturing costs, service costs or maintenance costs would have been reduced, resources saved, minimized space required in the vehicle, and simplify flow of the temperature control fluid.

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729